  Case: 2:17-cr-00146-ALM Doc #: 182 Filed: 04/13/21 Page: 1 of 2 PAGEID #: 2940




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


 UNITED STATES OF AMERICA,

                               Plaintiff,
                                                        : CASE NO: 2:17-CR-146(3)
                vs.                                     : CHIEF JUDGE MARBLEY

Jornel Rivera

                              Defendant.



                       SATISFACTION OF CRIMINAL JUDGMENT

       The judgment in the above-titled case having been paid, the Clerk of the United States

District Court for the Southern District of Ohio is hereby authorized and empowered to cancel said

judgment of record regarding monetary penalties with the exception of any asset forfeiture

judgments which may have been imposed.


                                                            Respectfully submitted,

                                                            VIPAL J. PATEL
                                                            Acting United States Attorney



                                                            s/Daniel A. Brown
                                                            DANIEL A. BROWN (0023147)
                                                            Assistant United States Attorney
                                                            Attorney for Plaintiff
                                                            Southern District of Ohio
                                                            303 Marconi Boulevard, Suite 200
                                                            Columbus, Ohio 43215-2401
                                                            (614) 469-5715
                                                            (614) 469-5240 fax
                                                            dan.brown@usdoj.gov
  Case: 2:17-cr-00146-ALM Doc #: 182 Filed: 04/13/21 Page: 2 of 2 PAGEID #: 2941




                                CERTIFICATE OF SERVICE

        A true copy of the above and foregoing Satisfaction of Judgment was electronically filed

with the Clerk of the Court using the CM/ECF system and mailed to Defendant, Jornel Rivera,

4797 Pine Ave., Hilliard, Ohio 43026, by first class mail, postage prepaid, this 13th day of April,

2021.




                                                            s/Daniel A. Brown
                                                            Daniel A. Brown (0023147)
                                                            Assistant United States Attorney
